office_of_chief_counsel internal_revenue_service memorandum cc tege eoeg e02 presp-105656-03 number release date uilc date date to elizabeth s henn deputy area_counsel northeast mid-atlantic area tax exempt government entities from david l marshall chief exempt_organizations branch associate chief_counsel division counsel tax exempt government entities subject credit counseling organizations we have reviewed the tax authorities specific to credit this memorandum presents the legal analysis you requested executive summary of whether credit counseling organizations can qualify for exemption as charitable or educational organizations described in sec_501 this memorandum may not be used or cited as precedent counseling organizations seeking exemption as well as a broad range of tax authority relating to nonprofit_organizations that seek exemption despite strong resemblance to commercial operations and or very close connections to certain private parties who may or may not be in control of the nonprofit organization we have also reviewed the extensive information gathered by the eo division and the records in the examinations already underway we believe that many credit counseling organizations will not be able to satisfy the requirements of sec_501 because of operation for a substantial nonexempt purpose substantial private benefit and in many cases inurement credit counseling organizations does not meet the criteria for exemption set forth in the two revenue rulings and case law they are not providing any meaningful education or relief of the it can and should be argued that the new generation of given what we know today about the current organizations presp-105656-03 poor because the operations of the new generation of credit counseling organizations are so different from those considered in the prior case law and revenue rulings we strongly recommend that each case be developed to enable the service to establish many grounds for revocation including the lack of exempt_purpose operation for substantial nonexempt purpose and the existence of private benefit in a number of cases there may also be a basis for arguing for revocation based on inurement the idr that has been drafted by the credit counseling team aligns neatly with the legal analysis if all the information that it seeks is collected the necessary information for building these cases should be available in the record we do not anticipate that inurement will be the sole or even primary ground for revocation nevertheless in the course of developing the facts for purposes of determining whether inurement is present agents may find excess_benefit transactions providing a basis for pursuing the imposition of sec_4958 excise_tax on the disqualified_person or persons the regulations under sec_4958 provide detailed guidance on the application of those rules which will enable the development of a sec_4958 case in these cases sec_4958 taxes often will be combined with revocation based on substantial nonexempt purpose or private benefit there are technical issues which may arise in such a circumstance that can be addressed by consulting the sec_4958 compliance team by contrast it will be less common to pursue sec_4958 taxes in a case where revocation is based solely on inurement in these less common cases it will be necessary to address open questions of law and policy with respect to the circumstances under which sec_4958 taxes can be combined with revocation based on inurement background the eo division the credit counseling agencies developed in the 1960s were sponsored by the credit card industry which saw an opportunity to recover some of its overdue debts through creation of social service agencies that educated the public about responsible borrowing the consumer credit counseling service cccs agencies established in this period were affiliated with the national foundation for consumer credit nfcc a trade_association that prescribed standards for its as we have learned from research and materials authored by the last years have seen enormous growth in the creditors support the credit counseling agencies by presp-105656-03 member organizations subsequently formed trade associations include the association of independent consumer credit counseling agencies aiccca and the american association of debt management associations aadmo both of which represent the newer commercial-type organizations availability of credit and the amount of outstanding debt a wave of defaults in the late 80s and early 90s brought changes to the credit-counseling industry ten years ago there were about credit counseling organizations in the country percent affiliated with nfcc by by some reports there were more than big_number organizations most of them independent of the cccs and its agencies returning to them a percentage of the payments the creditors receive through the agencies generally termed fair share payments creditors have no legal_obligation to pay fair share until the mid to late 1990s fair share payments were generally percent of aggregate payments from debtors in general percent of nfcc funding came from creditors and percent from charities the commercial-type agencies receive a smaller percentage of their support from fair share a correspondingly larger share from fees and none from charitable_contributions payments because of increasing costs according to the report of the permanent subcommittee on investigations senate report with the emergence of the commercial-type credit counseling agencies and the exploding number of debt management plans dmps fair share payments became increasingly expensive for creditors as fair share payments increased it should not surprise anyone that creditors began to examine the merits of this growing expense these inquiries indicated that the wrong consumers were being placed on dmps for example consumers who could afford to pay their debts but were looking for a break in credit counseling in crisis consumer federation of america and national consumer law center date pincite another trade_association is the association of independent consumer credit counseling agencies david a lander recent developments in consumer debt counseling agencies the need for reform american bankruptcy institute journal vol no date pincite profiteering in a non-profit industry abusive practices in credit counseling staff of the permanent subcommittee of investigations u s senate senate report pincite in recent years creditors have reduced their fair share another bank imposes a similar minimum standard before it according to the senate report the creditors have begun to presp-105656-03 interest rates and fees were unnecessarily and incorrectly placed on dmps use their fair share policies to impose a measure of regulation on the industry one bank imposes minimum standards before it will make any fair share payments payments and proposals must be made by electronic funds transfer and the agency must not be involved in any litigation the agency must be accredited and the counselors certified fees must meet the bank’s guidelines if the cca meets the eligibility requirements it will receive percent it may receive up to an additional percent depending upon the performance of its portfolio the average fixed payment and the default rate of the agency both equally weighted may provide a maximum of percent in additional fair share payments for each criterion in addition the agency must continue to increase new inventory ie to sign up new bank card members at a growth rate of dollar_figure percent no more information was given about this measure will make any payments then the credit counseling agency’s portfolio is measured by its payment volume and portfolio vintage the older the account the larger the percentage of fair share available starting with percent for new_accounts and increasing to percent for accounts that last months disbursing its fair share payments under which it pays fair share according to its perception of the agency’s needs and the benefits they provide to the customer and the community the bank bases its perception on a list of questions similar to the criteria the other banks use to evaluate credit counseling agencies role in eliminating abusive practices examined in the report some creditors are concerned however about appearing to favor some agencies over others and not without reason brought antitrust suits against a group of creditors alleging id pincite id pincite id pincite id pincite the senate report concludes that creditors can play a major in a group of independent credit counseling agencies a third bank introduced what it calls a grant program for in addition to the proliferation of the commercial type of presp-105656-03 anti-competitive actions and policies and tortious interference these cases were consolidated under the name in re consumer credit_counseling_services antitrust litigation wl d d c the cccs agencies alleged that nfcc and its members controlled more than percent of the national consumer credit market and conspired with creditors to keep new agencies out of the business their complaint stated that creditors dominated the board and major subcommittees of the nfcc which set standards for the cccs agencies they alleged that discover card services dcs entered into an agreement to deal exclusively with nfcc’s members and in exchange dcs reduced its fair share contribution from to percent the parties entered into a settlement agreement which among other things removed the creditors from nfcc’s national board_of directors though individual nfcc members may still have representatives from local banks on their boards the court did not comment on the incongruity of one group of alleged charities suing another for tortious interference with business opportunities debt counseling agencies in recent years the number of organizations offering credit repair has grown credit repair is a service that claims to do one of two things some credit repair agencies contact the credit reporting agencies and obtain removal of inaccurate or outdated negative items from credit reports other agencies claim to be able to remove some or all negative items regardless of their accuracy congress attempted to address some of the consumer problems arising in this area by adopting the credit repair organizations act croa u s c section et seq effective date the croa enforced by the federal trade commission ftc imposes restrictions on credit repair organizations including forbidding the making of untrue or misleading statements and forbidding advance_payment before services are fully performed u s c section 1679b the croa however provided an additional impetus to the formation of tax-exempt credit- counseling organizations because sec_501 organizations are not subject_to regulation under the croa law and analysis cases and rulings dealing with credit counseling organizations id pincite presp-105656-03 there is a limited amount of published guidance and case law specifically addressing exemption for credit counseling organizations all of it is dated and quite summary in its description of the facts therefore it is subject_to interpretation as applied to the specific facts presented by the new generation of credit counseling organizations the service has issued two rulings holding credit counseling organizations to be tax exempt revrul_65_299 1965_2_cb_165 granted exemption to a c organization whose purpose was to assist families and individuals with financial problems and to help reduce the incidence of personal bankruptcy its primary activity appears to have been counseling people in financial difficulties to analyze the specific problems involved and counsel on the payment of their debts the organization also advised applicants on proration and payment of debts negotiated with creditors and set up debt repayment plans it did not restrict its services to the needy it made no charge for the counseling services indicating they were separate from the debt repayment arrangements it made a nominal charge for monthly prorating services to cover postage and supplies for financial support it relied upon voluntary contributions from local businesses lending agencies and labor unions the reference to lending agencies suggests that what are now called fair share payments were involved revrul_69_441 1969_2_cb_115 granted c status to an organization with two functions it educated the public on personal money management using films speakers and publications and provided individual counseling to low-income individuals and families as part of its counseling it established budget plans ie debt management plans for some of its clients the debt management services were provided without charge the organization was supported by contributions primarily from creditors by virtue of aiding low income people without charge as well as providing education to the public the organization qualified for sec_501 status the service denied exempt status to another organization consumer credit counseling service of alabama whose activities were distinguishable in that it did not restrict its services to the poor and it charged a nominal fee for its debt management plans the agency in question was a participant in the national foundation for consumer credit which had received a group ruling and operated many related credit counseling agencies the agency provided free information to the general_public through the use of speakers films and when cccs of alabama challenged the service’s revocation presp-105656-03 publications on the subjects of budgeting buying practices and the use of consumer credit it also provided counseling to debt-distressed individuals not necessarily poor and provided debt management plans at the cost of dollar_figure per month which fee was waived in cases of financial hardship its dmp related activity was a relatively small part of its activities action the court held that the organization qualified as charitable and educational under sec_501 it fulfilled charitable purposes by educating the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 for this it charged no fee the court found that the counseling programs were also educational and charitable the debt management and creditor intercession activities were an integral part of the agencies’ counseling function and thus were charitable and educational even if this were not the case the court viewed the debt management and creditor intercession activities as incidental to the agencies’ principal functions as only approximately percent of the counselors’ time was applied to debt management programs and the charge for the service was nominal consumer credit counseling service of alabama inc v u s a f t r 2d ria d d c the court also considered the facts that the agency was publicly supported-- fair share payments were not mentioned--and that it had a board dominated by members of the general_public as factors indicating a charitable operation see also credit counseling centers of oklahoma inc v u s d d c u s t c cch a f t r 2d ria same facts counseling has in a number of instances been held to be a tax- exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public outside the context of credit counseling individual in a recent state property_tax exemption case the court presp-105656-03 found that private benefit to creditors surpassed any educational function of the organization the dissent concluded that benefit to creditors may still be viewed as incidental if the organization performs a variety of educational functions including some entirely unrelated to debt management distinguish between an exempt and a non-exempt credit_counseling_organization they involve combinations of many factors the salient facts of these cases are summarized in the following table these cases and rulings do not give us a simple rule to tax-exempt credit counseling organizations free public education free individual counseling debt management plans fees for dmps amount of revenue from fees cccs alabama yes major activity yes major activity yes of counselors’ time yes nominal dollar_figure per month waived for hardship incidental amount public support contributions from gov’t private found united way revrul_69_441 c yes revrul_65_229 c no yes yes no none some amount not specified yes yes yes nominal minor main support from fair share and contributions some amount not specified the supreme judicial court of maine recently revoked the property_tax exemption of an nfcc-affiliated agency on the ground that it was operated to confer private benefit upon creditors credit counseling centers inc d b a cccs v city of south portland a 2d its reasoning was that the magnitude of the amounts collected on behalf of creditors demonstrates that the organization’s business was not conducted exclusively for benevolent and charitable purposes citing m r s a sec_652 the generation of this revenue was not purely incidental to a charitable purpose presp-105656-03 community board from referrals general_public yes employers unions clergy all members represent the public n a n a n a no no no no yes n a limited to low income clients loans ---------------------------------------------------------------- ---------------------------------------------------------------- ----------------- the organizations in the cccs cases served the general population not just the poor as the service required and they charged fees to most clients they were supported in part by dmp fees and fair share contributions the court found without further analysis that dmps were an integral part of the counseling activity which was educational organizations under audit will likely pursue a similar tactic attempting to make a case for the educational nature of their activities the rulings and the case law do not go into much detail as to what it takes to make a counseling activity educational or when the collection of fees becomes so pervasive as to counteract a charitable purpose accordingly we can expect that organizations will attempt to use them as a basis for claiming that their operations further charitable purposes today’s credit counseling organizations have departed so far from the facts in the cases and rulings that they no longer serve an exempt_purpose to establish a solid case under existing precedents we will need to argue that even if they are providing education the organizations fail the operational_test they are furthering a substantial nonexempt purpose and furthermore they are conferring impermissible private benefits and or inurement the legal analysis that should support that position is as follows organizational and operational tests on the totality of the facts we will want to argue that to meet the requirements of sec_501 an organization must be both organized and operated exclusively for charitable and other enumerated purposes the term charitable includes relief of the poor and distressed sec_1 c -1 d income_tax regulations presp-105656-03 educational organizations are also classified as charitable the term educational includes a instruction or training of the individual for the purpose of improving or developing his capabilities and b instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 in other words the two components of education are public education and individual training ----------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ----------------------------- whether an organization operates exclusively for charitable purposes depends on the application of the operational tests set forth in the income_tax regulations the regulations provide an organization will be regarded as operated exclusively for charitable purposes only if it engages primarily in activities which accomplish one or more charitable purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of a charitable purpose sec_1_501_c_3_-1 an organization is not organized or operated exclusively for an exempt_purpose unless it serves a public rather than a private interest to meet this requirement an organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1 c -1 d ii a private benefit may inure to outsiders as well as insiders 92_tc_1053 in presp-105656-03 the credit counseling cases we are familiar with one of the purposes of the organizations appears to be to generate fees for related and unrelated for-profit entities an organization may operate a trade_or_business if it furthers an exempt_purpose the regulation provides an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business in determining the existence or nonexistence of such primary purpose all circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes the operational_test focuses on the purposes furthered by sec_1_501_c_3_-1 in other words we will have to determine whether the organization’s exempt_purpose transcends the profit_motive rather than the other way around 412_f2d_121 1st cir rev’g 292_fsupp_219 d mass ------------------------ ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ------------- an organization’s activities rather than on the nature of the activities in 71_tc_202 ac’q in result in part c b the court held that the organization was entitled to exemption though engaged in profitmaking commercial activities nevertheless it had the exempt purposes of supporting indigenous craftspeople in developing countries and educating the american public about crafts on the other hand in 72_tc_687 aff’d 625_f2d_804 8th cir the court held that the sale of prescription drugs to the elderly even at a discount is an activity that is normally carried on by a commercial profitmaking enterprise the court added an organization which does not extend some of its benefits to individuals financially unable to make the presp-105656-03 required_payments reflects a commercial activity rather than a charitable one id pincite substantial nonexempt purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 other cases have expressed the point as whether an organization’s primary purpose is exempt or nonexempt 70_tc_352 this is an important point because the credit counseling agencies argue they are providing education we can argue that even if this is so the overwhelming commercial nature of their operations and the private benefit and inurement they provide establishes that they serve a substantial nonexempt purpose the existence of a substantial nonexempt purpose is not always easy to establish especially in the face of explicit statements of charitable purpose the courts have thus developed guidelines intended to help infer the existence of a substantial non-exempt purposedollar_figure these guidelines serve as an explication of sec_1_501_c_3_-1 of the income_tax regulations a way of determining the existence and the primacy of a charitable or public purpose considering all the circumstances the guidelines focus on how the organization conducts its business providing services to all comers and solely at market rates must establish that it does not exist primarily to further a substantial non-exempt purpose see airlie foundation inc v u s a f t r 2d ria d d c in which exemption was denied because operation of a conference center is not an inherently charitable activity and the center did not a credit_counseling_organization that operates a business to help address this problem the courts of initial jurisdiction in sec_7428 declaratory_judgment cases have all adopted what they call the commerciality doctrine tax_court 70_tc_352 the court of federal claims easter house v u s cl_ct and the d c circuit airlie foundation v u s a f t r 2d ria d d c it is also the rule in several appellate courts 412_f2d_121 1st cir rev’g 292_fsupp_219 d mass 950_f2d_365 7th cir aff’g tcmemo_1990_484 625_f2d_804 8th cir aff’g 72_tc_687 easter house 846_f2d_78 fed cir aff’g cl_ct what specific factors do the courts look for in determining presp-105656-03 have significant indicia of charitable purpose similarly credit counseling is not inherently charitable and a very substantial if not the sole activity of the credit counseling organizations we have encountered is operating a business whether a business is carried on for a public purpose or a nonexempt purpose first they look for traditional indicia of charitable purpose public support and public control second they ask whether the organization serves an exclusively charitable_class and offers some of its services free or below cost third when an organization is making a lot of money they ask whether that money is being used for a charitable purpose or whether it is being accumulated or paid out to benefit private interests fourth they look at the manner in which the business is conducted does the business compete with commercial businesses using similar advertising pricing and business methods courts regularly ask whether an organization is supported in part by contributions and whether it has a community board these are not requirements for charitable status but when an organization is conducting a business they are signs that its purpose is to serve a public not a private interest this is also the significance of referrals from employers unions and community groups 75_tc_337 acq 1986_1_cb_1 organization relied on volunteer help and its directors were professionals from the community 70_tc_352 citing lack of solicitation of contributions and sole support from fees as factors disfavoring exemption federation pharmacy services f 2d pincite the absence of contributions or of a plan to solicit contributions which are characteristic of a charitable institution militated against the finding of tax-exempt status with respect to the investigation of these factors first a second indication of charitable purpose is serving a charitable_class offering services free or substantially below cost to members of the charitable_class this is a factor the irs also considers when an organization charges fees for services see revrul_71_529 1971_2_cb_234 management of university endowment funds at a fee substantially below cost is a charitable activity revrul_76_244 1976_1_cb_155 home delivery of meals to the elderly on a sliding scale or free depending on recipients’ ability to pay is a charitable purpose on analogy with easter house in which the organization third courts have seen a factor disfavoring exemption in presp-105656-03 operated an adoption service we infer that a court might find support coming primarily from dmp fees to be a factor disfavoring exemption in this case the court stated the substantial fees plaintiff charged were not incidental to plaintiff’s exempt purposes but rather admittedly were designed to make a profit cl_ct aff’d 846_f2d_78 fed cir debt management like the adoption services in easter house is not a traditionally charitable activity and receiving support primarily from dmp fees is indicative of a nonexempt purpose for the same reason in consumer credit counseling of alabama v u s a f t r 2d ria d d c discussed above the court stressed as a factor favoring exemption that education and counseling were provided free of charge accumulation of large surpluses beyond the needs of the business especially when there is evidence of inurement or private benefit in easter house the court stated the profit-making fee structure of the adoption service looms so large as to overshadow any of its other purposes citations omitted a lso the plaintiff’s only source_of_income was the fees charged adoptive parents this is a factor indicating the commercial character of the operation cl_ct test is whether the profits if any are used to further an exempt_purpose 71_tc_202 all profits are earmarked for specific charitable purposes 510_fsupp_374 d d c aff’d without op 672_f2d_894 d c cir accumulation of profits long after all religious work had ceased was for no apparent charitable purpose in this context a credit_counseling_organization that budgets no money for public educational activities apart from advertising is signaling a possible nonexempt purpose large amounts of money or payments of large amounts to insiders and outsiders without using the money to further charitable goals is evidence of a non-exempt purpose in american institute for economic research v u s ct_cl the court stated it is not the fact of profits alone which compels this conclusion lack of educational the courts’ point in these cases is that accumulation of another formulation of the substantial nonexempt purpose fourth courts have considered whether an activity is presp-105656-03 purpose for plaintiff is also hampered by the methods it has selected to disseminate this type of subject matter in scripture press foundation ct_cl the court objected to the enormity of the contrast between what plaintiff has accumulated and what it spent on religious instruction in the credit counseling cases we are seeing a slightly different variant on this theme receipts of multi- millions of dollars paid out to for-profit organizations but very little going to further public purposes normally carried on by commercial profit-making enterprises see b s w group living faith aid to artisans they also consider along with other factors whether the organization directly competes with for-profit businesses it is significant that living faith is in direct competition with other restaurants living faith f 2d pincite citing b s w group t c pincite this is an important factor when the organization does not engage in traditionally charitable activities such as providing below-cost services for a charitable_class federation pharmacy services one taxpayer was successful conducting traditionally charitable activities education and furthering of the arts with a business subordinate to that purpose goldsboro art league in easter house the court found as a negative factor competing with other commercial organizations providing similar services this is far different than an organization which solicits charitable_contributions cl_ct pincite the court was weighing competition together with the absence of signs of charitable purpose an organization had large expenditures_for advertising in living faith the court objected that not only did the organization compete with other restaurants but it used pricing formulas common in the retail food business lack of below-cost pricing the court observed its informational materials are apparently promotional as well in airlie foundation the court noted that the organization maintains a commercial website and pays significant advertising and promotional expenses a f t r 2d in other words it promoted its facilities including elegant events facilities aggressively without reference to any public purposes in the credit counseling cases we are finding examples of aggressive commercial promotion as for instance in the transcript of a conference held to recruit independent_contractor agents you can sit down and calculate really fast--cha-ching cha-ching cha- in these cases the courts were influenced by the fact that presp-105656-03 ching you could be sitting at home basically by telephone which is what a lot of us do and make yourself some money i’m going to show you exactly how you do it transcript of seminar dated date pincite in the context of credit counseling organizations we must investigate and document all these factors presence or absence of public control of the board or public charitable support responsiveness to the needs of disinterested community groups such as employers unions and public agencies extent of below- cost services to the poor and purposes for which an organization’s funds are dedicated this would include whether there are budget items for education and charitable fundraising apart from profit-generating activities another key concern is whether there are large gross_receipts and evidence that the purpose for which these receipts are accumulated and used is a charitable or educational purpose finally we need a detailed picture of the organizations’ activities to determine whether the organizations are primarily commercial profit centers using advertising and merchandising methods indistinguishable from large volume businesses or whether they are providing a service with a significant public education component that distinguishes it from a for-profit business organization’s method of operation is well documented including all the items mentioned in the service’s idrs we will have the data on which to base an argument that deceptive business practices are evidence of substantial nonexempt purpose sharp business practices including deceptive contracts and untrue statements about the law or an organization’s business methods are incompatible with the purpose of an organization claiming to be educational to convey the flavor of these cases we offer the following examples the come-on absolutely free then there’s bait and switch our services are free but clients must make a deductible charitable_contribution to obtain them the bad news is in the fine print entering a dmp is harmful to your credit rating the contract is hard to cancel the services are free so they can’t be cancelled except by immediately returning all materials the ftc has brought suit against credit counseling organizations-many of which are the same as or clones of our cases-establishing deceptive business practices the founding church of scientology is perhaps the only case that offers analogous aggressive fund-raising practices ct_cl pincite ff in the context of commercial methods if a counseling today’s tax-exempt credit_counseling_organization may not another potential substantial nonexempt purpose evident in presp-105656-03 these organizations is to engage in a deceptive commercial operation while avoiding regulation under the croa which forbids a credit_counseling_organization to employ misleading practices or to charge fees before services are fully performed the croa does not apply to exempt_organizations as noted above the increase in the number of tax-exempt credit counseling organizations roughly coincides with the passage and effective date of the croadollar_figure by way of analogy the claims_court in founding church of scientology v united_states ct_cl found as a damaging fact that one of the reasons scientology was organized as a religion was to evade regulation as one state was investigating scientology for operating a medical school without a license cl_ct such facts and precedents will enable us to construct an argument that another nonexempt purpose of these organizations is evasion of regulation under the croa closely resemble the organization in revrul_69_441 or the --- ------- nonetheless we expect the organizations to argue that they function to serve the same educational purpose the organizations in the ruling and case were found to serve furthermore they will likely claim that charging tuition and fees is standard among educational organizations ------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- - -------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- credit counseling in crisis pincite presp-105656-03 ---------------------------------------------------------------- --------------------------------------------------------- inurement inurement refers to diversion to insiders of assets dealings between an exempt_organization and an insider or a another possible basis for revocation is inurement one of the defining characteristics of a sec_501 organization is that no part of its net_earnings may inure to the benefit of any private_shareholder_or_individual to meet this requirement the organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1 c - d ii dedicated to charitable purposes the irs once stated the inurement prohibition serves to prevent anyone in a position to do so from siphoning off any of a charity’s income or assets for personal_use gcm incidental_benefits to an insider will not defeat exemption if the organization otherwise qualifies for tax-exempt status sec_1_501_a_-1 ginsburg v commissioner 46_tc_47 related corporation are not prohibited but any payment must be at fair_market_value inurement does not include payment of reasonable_compensation 276_f2d_476 5th cir aff’g in part modifying in part carter v commissioner tcmemo_1958_166 founding church of scientology v u s distribution of assets dedicated to charity 52_tc_1006 excessive rents founding church of scientology loans easter house excessive employee_benefits revrul_56_138 1956_1_cb_202 purchase of assets for more than fair_market_value or sale of assets for less than fair_market_value anclote psychiatric center inc v commissioner tcmemo_1998_273 in the credit counseling and credit repair cases we are finding most of these types of inurement the most egregious example was the sale of a for-profit business to an exempt_organization for an apparently inflated price and payment of royalties for use of nonexistent software in the same case inurement takes many forms excessive_compensation to satisfy its burden_of_proof on this issue the presp-105656-03 there were also large loans to the principals of the organization we are also finding extensive dealings of exempt_organizations with back-office service providers and other for- profit businesses often owned by the principals excessive_salaries expense accounts and loans to insiders are possibilities that should also be investigated these fact patterns are indicative not only of substantial nonexempt purpose but also of inurement organization can establish this value in either or both the for- profit and the not-for-profit spheres when the issue is reasonable_compensation the taxpayer must bring forth evidence of comparable salaries in the industry when the sale of a business is in question the baseline is sales of comparable businesses the industry we are dealing with is characterized by generous compensation if the taxpayer has data to establish that an officer’s compensation was at fair_market_value in order to meet its burden_of_proof and its burden of persuasion the service must bring forth studies to persuade a court that the salary was excessive by industry standards see sec_53_4958-6 - treas reg for a rebuttable_presumption under sec_4958 of reasonable_compensation if certain procedures based on industry comparables are followed similarly to establish the sale of a business was at an excessive price the service must bring forth evidence based on sales of comparable businesses ------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- -------- ----------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ------------------------------------------------------------ in mortex mfg co v commissioner tcmemo_1994_110 the tax_court rejected the government’s expert report finding among other things that the alleged comparable companies on which the expert based his report were not really comparable that the executives in question had performed extraordinary services etc ---------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ----------------------- sec_4958 imposes intermediate_sanctions on the presp-105656-03 individuals who benefit from inurement the primary purpose of sec_4958 is to require insiders who are receiving excess_benefits to make their exempt_organizations whole with the goal of keeping them operating for the benefit of the public in 118_tc_379 the service unsuccessfully argued that revocation of exempt status was appropriate where an exempt_organization had been sold to a related for-profit for an inadequate price the tax_court agreed that the price was inadequate and upheld the imposition of taxes under sec_4958 but refused to support revocation of the organization’s exempt status -------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------- private benefit private benefit could be another basis for revocation in these cases the private benefit theory and the substantial nonexempt purpose theory overlap substantially they both are rooted in the operational_test the differences are not so much ones of legal principle as they are ones of the types of facts that tend to lead to the conclusion that the operational_test has not been met individual or entity but is distinguished from inurement in that it may or may not involve diversion of charitable assets it also differs from inurement in that it can be conferred on both insiders and outsiders sometimes a private benefit is not solely financial for instance in american campaign academy the tax_court held that a school that trained campaign organizers conferred a partisan benefit on one political_party t c pincite service ruled that an organization formed to promote interest in classical music was not exempt because its only method of achieving its goal was to support a commercial radio station that was in financial difficulty revrul_76_206 1976_1_cb_154 see also peoples prize v commissioner tcmemo_2004_12 offering a prize to a for-profit business as an inducement to as further illustrations of this type of benefit the private benefit means conferring a benefit upon an frequently the benefit conferred is strictly financial as presp-105656-03 produce a socially desirable car confers private benefit in these cases the benefit was going to unrelated commercial businesses not insiders when an exempt_organization was formed to conduct gambling on the premises of a bar the money derived from the gambling operations was used to fund scholarships which were apparently bona_fide though few the organization failed the operational_test because it conferred an excessive private benefit on the operators of the bar its primary purpose was attracting customers who would otherwise have gone elsewhere to gamble kj’s fund raisers v commissioner tcmemo_1997_424 aff’d 166_f3d_1200 2d cir a service providers the analysis in kj’s fund raisers can be applied to the the private benefit theory would apply whether or not the relationship between the credit counseling agencies and their back-office service providers in the credit counseling industry the credit agencies appear to be operating to benefit these service providers rather than to serve any public purpose organizations were related to the back-office service providers we are finding that after the first generation of organizations whose principals owned the back-room service providers there is now a second generation of organizations whose ceos are relative outsiders some appear to be former credit counselors a private benefit case analogous to the second-generation organizations is 71_tc_1067 here the tax_court found that an organization staffed by est erhardt seminars training graduates was formed and operated to promote and conduct erhardt seminars for the benefit of the for-profit company erhardt international the private benefit to the company was evidenced by the considerable control it exerted over est of hawaii’s activities including setting the tuition requiring conduct of a certain number of seminars and controlling the taxpayer’s operations by providing managers the similarities with credit counseling agencies are evident in that they all have a standard long-term_agreement with the back- room service provider that dictates charges and methods of operation and assures long-term financial support for the service providers for instance should the agreement terminate any dmps generated by the exempt_organization will remain the property of the service provider a number of other cases have been decided in the this case provides another analogy with the credit presp-105656-03 government’s favor on the basis that an organization was established to confer private benefits on a for-profit business in international postgraduate medical foundation tcmemo_1989_36 one individual controlled both a nonprofit that ran tours aimed at doctors and their families and a for-profit travel agency that handled all the nonprofit’s tour arrangements the non-profit spent percent of its revenue on travel brochures prepared to solicit customers for tours arranged by the travel agency the tours were standard sightseeing trips with little of the alleged medical education that was the basis for exemption the tax_court held the petitioner was not tax exempt it was operated for the benefit of private interests namely the founder’s travel agency the court found that a substantial purpose of the nonprofit was to increase the income of the travel agency in this case there was both inurement and private benefit also its activities were directed at providing opportunities for recreation not education counseling agencies which provide large revenues to related and unrelated for-profit businesses as in international postgraduate medical foundation the credit counseling organizations claim to be established for an educational purpose but the education appears to be minimal and lacking in content and the funds seem mostly to be directed to for-profit businesses organization appear to be structured and operated to confer a benefit on another organization thereby dwarfing any claimed charitable purpose benefits in one case independent-contractor agents are urged to promote dozens of products unrelated to the exempt_function of the organization goods and services like debt-consolidation loans buying clubs legal advice downpayment assistance computer hardware telephone service clothing and dietary supplements among others these agents are recruited with the promise of earning a lot of money when an organization promotes its services in this way it is claiming that it can confer private benefits on those agents in recruiting its agents it never mentions that it serves an exempt_purpose only that it operates to make money for its agents in the second generation credit counseling cases the non-insider ceos do not private benefit is always a matter of balancing does the the credit counseling cases demonstrate multiple private the types of benefits described above are evidence of a presp-105656-03 appear to be receiving excessive_compensation some of these ceos have stated that they are paying out a high percentage of their gross_receipts for back-room services such a case is an illustration of private benefit the second generation entities appear to be created by promoters for the benefit of the promoters and the back room offices rather than to serve a public purpose substantial nonexempt purpose the organizations are carrying on extensive business dealings promoting a variety of products and services which they are not treating as unrelated businesses these have little relation to any charitable or educational purpose under these facts we can argue that the organizations are operating with the purpose of providing fees to for-profit businesses related and unrelated enriching independent_contractor agents and promoters charitable purpose if more than an insubstantial part of its activities is not in furtherance of a charitable purpose sec_1_501_c_3_-1 income_tax regs the constellation of facts necessary to establish private benefit includes the same type of facts necessary to establish substantial nonexempt purpose the set of facts that applies to establish inurement is also similar to the facts necessary to establish substantial nonexempt purpose in establishing these bases for revocation we need only establish that the purpose or the benefit is substantial and not incidental these cases are full of evidentiary richness waiting to be harvested by full development an organization is not operated exclusively for a b credit card companies although the published rulings have indirectly considered the receipt of fair share payments from creditors as generally consistent with exemption under sec_501 the way in which credit counseling organizations and their trade associations have recently been tailoring their operations and standards to attend directly to concerns of credit card companies may also provide evidence to support a substantial nonexempt purpose and or private benefit argument for revocation of exemption to develop such arguments it would be necessary to develop specific facts showing that the public interest and the interests of the low-income recipients of counseling services are being sacrificed in favor of the credit card companies whether to develop the facts with respect to sec_511 imposes a tax on the unrelated business in the cases we have seen thus far the marketing of dmps presp-105656-03 benefits to the credit card companies is an examination strategy decision application of ubit to income generated by dmp sales income of charitable organizations the tax applies to income from a trade_or_business regularly carried on by the organization for the production_of_income the conduct of which is not substantially related other than through the production of funds to the organization’s performance of its exempt functions sections of the code is by far the most substantial activity of the organization under this factual scenario we will argue that the organization is not operated for an exempt_purpose but for a substantial nonexempt purpose -------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- --------------------------- counseling organization was generating income from selling dmps but that the sales activity was insubstantial in the context of the organization’s overall activities then the ubit treatment of the income generated from dmp sales would have to be considered if this fact pattern emerges ----------------------- ---------------------------------------------------------------- -------------------------------------further legal analysis will be necessary if the dmps are being sold in a manner similar to the ones we have seen large upfront and monthly fees it is likely that we would want to assert ubti as an alternative however we would have to make that determination on a case by case basis based on the specific characteristics of the dmps claims for exemption under sec_501 if development of a case were to establish that a credit because sec_501 organizations are supposed to presp-105656-03 a credit_counseling_organization that receives a notice of revocation and also a notice_of_deficiency may elect to proceed first with the tax_liability in either the tax_court or district_court it can raise its qualification for exemption under sec_501 as a defense against the tax_liability the law under sec_501 is significantly less well developed than under sec_501 it is clear that there is a comparable statutory bar to inurement therefore the same facts that would justify revocation under sec_501 for inurement would also likely bar a claim of exemption under sec_501 pursue social welfare or other common goals of a broad group of individuals a significant limitation on operating for private benefit has also been recognized sec_1 c - a i provides an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community sec_1 c - a ii further provides that an organization is not operated primarily for the promotion of social welfare if its primary activity is carrying on a business with the general_public in a manner similar to organizations which are operated for profit in 488_f2d_684 2d cir cert_denied 419_us_827 the court_of_appeals held that an organization assisting member plumbers in their profession by repairing the cuts they made in city streets was not exempt under sec_501 the court concluded the organization was not primarily devoted to the common good because it provided substantial benefits to its private members that were different than those benefits provided to the public under sec_501 of an individual practice association ipa see revrul_86_98 1986_2_cb_74 the ipa in revrul_86_98 negotiates agreements with hmos on behalf of member physicians under which its members provide medical services to hmo member patients the agreements also require the ipa to perform necessary administrative claims services revrul_86_98 concludes that the primary ipa beneficiaries are its member- physicians rather than the community as a whole the ipa benefits member-physicians by functioning like a billing and collection service and a collective bargaining representative benefit to members is a key factor precluding the exemption the above case rulings confirm the principle established in presp-105656-03 for them moreover the ipa does not benefit the community by providing hmo patients access to otherwise unavailable medical_care and does not provide care below the customary and reasonable charges of members in their private practices the sec_501 regulations that organizations described in sec_501 must primarily promote the common good and general welfare of the people of the community as a whole rather than benefit select individuals such as members primarily benefiting select individuals will preclude an organization that would otherwise qualify from being described in sec_501 when determining whether the benefit to select individuals precludes exemption because the organization does not primarily promote social welfare the service must first identify the benefits to select individuals then the service must balance an organization's benefits to the community as a whole against its benefits to the select individuals the factors relevant to determine whether for purposes of sec_501 an organization primarily benefits a private group rather than the community as a whole include whether a private group is the focus of or receives significant or exclusive benefits from the organization’s activities creates the organization makes up the primary membership of the organization controls the organization and provides the primary resources for the organization this information overlaps substantially with the information that would need to be developed to make the case for revocation based on private benefit for sec_501 purposes ----------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------we believe that if a credit_counseling_organization had a sec_501 exemption revoked based on operation for substantial nonexempt purpose and private benefit we would be able to use the same underlying facts to argue that the organization also failed to qualify for sec_501 exemption summary and conclusion developments in the credit counseling industry including proliferation of large-volume commercial-type credit counseling agencies have raised concern in congress the federal trade commission the press and the offices of state attorneys general that credit counseling organizations no longer fulfill presp-105656-03 an exempt_purpose at your request we have investigated whether today’s credit counseling organizations qualify for exemption as charitable or educational organizations described in code sec_501 in so doing we have examined irs rulings subsequent court cases enlarging the ambit of the tax- exempt credit_counseling_organization beyond the irs definition and legal precedents granting or denying exemption to organizations that conduct businesses as part of all of their activities in appropriate revocation cases the government can argue that commercial-type credit counseling agencies do not fulfill any educational or charitable purposes limited case law in the area suggests however that the courts may be willing to enlarge the definition of the tax-exempt credit_counseling_organization beyond that in irs rulings commercial-type credit counseling agencies will argue with some documentation that their activities are educational consequently we must be prepared to argue that even if the organizations can establish that they conduct some educational activities they still do not qualify as sec_501 organizations because a substantial part of their activities does not further exempt purposes found is conducting profit-generating activities that benefit related businesses and individuals the way in which these organizations promote their services suggests that they may also be operating to benefit unrelated for-profit businesses commission-based independent contractors promoters commercial lenders and various other private interests in other words there is evidence to support a theory of revocation based on private benefit finally there is evidence of inurement we should develop evidence to defend all the bases for revocation outlined in this memorandum the data needed to do this are summed up in the service’s idr unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions chief among the substantial nonexempt purposes we have this writing may contain privileged information any
